DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 6, 7, 11, 12, 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,025,320, in view of Pelletier et al (2016/0373233). 
-Regarding claim 1, claims 1-20 of U.S. Patent No. 11,025,320 teaches a method (see claim 1 of U.S. Patent No. 11,025,320 in a User Equipment (UE) “UE” for multi-antenna transmission “multi-antenna transmission”, the method configurable of comprising: 
procedure (“receiving a first higher-layer signaling”) of receiving a first higher-layer signaling “first higher-layer signaling”; 
procedure (“monitoring a first-type physical layer signaling in a first radio resource pool”) of monitoring a first-type physical layer signaling “first-type physical layer signaling” in a first radio resource pool “first radio resource pool”; and 

wherein the first higher-layer signaling is used, by the UE, for determining first information “first information” and second information “second information”, and the first information is used, by the UE, for multi-antenna “multi-antenna related receiving in the first radio resource pool” related receiving in the first radio resource pool; wherein when the first-type physical layer signaling is detected by the UE, the first-type physical layer signaling is used, by the UE, for multi-antenna “multi-antenna related receiving in the second radio resource pool” related receiving in the second radio resource pool, and when the first-type physical layer signaling is not detected by the UE, the second information is used, by the UE, for multi-antenna related receiving in the second radio resource pool; and the second radio resource pool is related to the first radio resource pool.
Claims 1-20 of U.S. Patent No. 11,025,320 further teaches that the second radio resource pool and the first radio resource pool are orthogonal in time domain “time domain”, (see claim 3 of U.S. Patent No. 11,025,320).
Claims 1-20 of U.S. Patent No. 11,025,320 does not teach whether the first higher-layer signaling includes one or more MAC CEs, or the first higher-layer signaling includes one or more RRC IEs, as claimed.
In analogous art, Pelletier et al teaches that a downlink high layer signaling can be a L2 signaling “L2 signaling” including a MAC CE “MAC CE” or a L3 signaling “L3 signaling” including a RRC IE “RRC IE”, (see [0057]).

-Regarding claim 2, claims 1-20 of U.S. Patent No. 11,025,320 teaches that the first information is used, by the UE, for determining at least one of a first antenna port group “first antenna port group” or a first vector group “first vector group”, the second information is used, by the UE, for determining at least one of a second antenna port group “second antenna port group” or a second vector group “second vector group”, the first antenna port group and the second antenna port group each comprise a positive integer number of antenna port(s) “positive integer number of antenna port(s)”, the first vector group and the second vector group each comprise a positive integer number of vector(s) “positive integer number of vector(s)”; the first-type physical layer signaling is used, by the UE, for determining at least one of a third antenna port group “third antenna port group” or a third vector group “third vector group”, the third antenna port group comprises a positive integer number of antenna port(s), and the third vector group comprises a positive integer number of vector(s), (see claim 2 of U.S. Patent No. 11,025,320).

procedure (“transmitting a first higher-layer signaling”) of transmitting a first higher-layer signaling “first higher-layer signaling”; 
procedure (“transmitting a first-type physical layer signaling in a first radio resource pool”) of transmitting a first-type physical layer signaling “first-type physical layer signaling” in a first radio resource pool “first radio resource pool”; and
 procedure (“transmitting second downlink information in a second radio resource pool”) of transmitting second downlink information “second downlink information” in a second radio resource pool “second radio resource pool”;
wherein the first higher-layer signaling is used, by a receiving site “receiving site”, for determining first information “first information” and second information “second information”, and the first information is used, by the receiving site, for multi-antenna “multi-antenna related receiving in the first radio resource pool” related receiving in the first radio resource pool; wherein when the first-type physical layer signaling is detected by the receiving site, the first-type physical layer signaling is used, by the receiving site, for multi-antenna “multi-antenna related receiving in the second radio resource pool “ related receiving in the second radio resource pool, and when the first-type physical layer signaling is not detected by the receiving site, the second information is used, by the receiving site, for multi-antenna related receiving in the second radio resource pool; and the second radio resource pool is related to the first radio resource pool.

Claims 1-20 of U.S. Patent No. 11,025,320 does not teach whether the first higher-layer signaling includes one or more MAC CEs, or the first higher-layer signaling includes one or more RRC IEs, as claimed.
In analogous art, Pelletier et al teaches that a downlink high layer signaling can be a L2 signaling “L2 signaling” including a MAC CE “MAC CE” or a L3 signaling “L3 signaling” including a RRC IE “RRC IE”, (see [0057]).
Since claims 1-20 of U.S. Patent No. 11,025,320 does not teach in detail on how the first higher-layer signaling is implemented for transmitted by the base station, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement the method of claims 1-20 of U.S. Patent No. 11,025,320, as taught by Pelletier et al, in such a way that the  first higher-layer signaling would be implemented with a L2 signaling including a MAC CE or a L3 signaling including a RRC IE, so that so that the implementation could structurally facilitate the first higher-layer signaling with the L2 signaling or the L3 signaling, (as taught by Pelletier et al), for transmission by the base station, as required and expected in the method, as required and expected in the method.
-Regarding claim 7, claims 1-20 of U.S. Patent No. 11,025,320 teaches that the first information is used, by the receiving site, for determining at least one of a first antenna port group “first antenna port group “or a first vector group “vector group”, the second information is used, by the receiving site, for determining at least one of a second antenna port group” 
-Regarding claim 11, claims 1-20 of U.S. Patent No. 11,025,320 teaches a UE “UE” (see claim 11 of U.S. Patent No. 11,025,320) for multi-antenna transmission “multi-antenna transmission”, the UE configurable of comprising: 
a first receiver “first receiver”, to receive a first higher-layer signaling “first higher-layer signaling” (see col. 26, line 31); 
a second receiver “second receiver”, to monitor a first-type physical layer signaling “first-type physical layer signaling “ in a first radio resource pool “first radio resource pool” (see col. 26, lines 32-33); and 
a third receiver “third receiver”, to receive second downlink information “second downlink information “ in a second radio resource pool “second radio resource pool”  (see col. 26, lines 34-35); 

wherein when the first-type physical layer signaling is detected by the UE, the first-type physical layer signaling is used, by the UE, for multi-antenna “multi-antenna related receiving in the second radio resource pool” related receiving in the second radio resource pool, and when the first-type physical layer signaling is not detected by the UE, the second information is used, by the UE, for multi-antenna related receiving in the second radio resource pool; and the second radio resource pool is related to the first radio resource pool (see col. 26, lines 40-48).
Claims 1-20 of U.S. Patent No. 11,025,320 further teaches that the second radio resource pool and the first radio resource pool are orthogonal in time domain “time domain”, (see claim 13 of U.S. Patent No. 11,025,320).
Claims 1-20 of U.S. Patent No. 11,025,320 does not teach whether the first higher-layer signaling includes one or more MAC CEs, or the first higher-layer signaling includes one or more RRC IEs, as claimed.
In analogous art, Pelletier et al teaches that a downlink high layer signaling can be a L2 signaling “L2 signaling” including a MAC CE “MAC CE” or a L3 signaling “L3 signaling” including a RRC IE “RRC IE”, (see [0057]).
Since claims 1-20 of U.S. Patent No. 11,025,320 does not teach in detail on how the first higher-layer signaling is implemented for received by the UE, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement the UE of 
-Regarding claim 12, claims 1-20 of U.S. Patent No. 11,025,320 teaches that the first information is used, by the UE, for determining at least one of a first antenna port group “first antenna port group” or a first vector group “first vector group”,  the second information is used, by the UE, for determining at least one of a second antenna port group “second antenna port group” or a second vector group “second vector group”, the first antenna port group and the second antenna port group each comprise a positive integer number of antenna port(s) “positive integer number of antenna port(s)”, the first vector group and the second vector group each comprise a positive integer number of vector(s) “positive integer number of vector(s)”; the first-type physical layer signaling is used, by the UE, for determining at least one of a third antenna port group “third antenna port group” or a third vector group “third vector group”, the third antenna port group comprises a positive integer number of antenna port(s), and the third vector group comprises a positive integer number of vector(s), (see claim 12 of U.S. Patent No. 11,025,320).
-Regarding claim 16, claims 1-20 of U.S. Patent No. 11,025,320 teaches a base station “base station” (see claim 16 of U.S. Patent No. 11,025,320) for multi-antenna transmission “multi-antenna transmission”, the base station configurable of comprising: 

a second transmitter “second transmitter”, to transmit a first-type physical layer signaling “first-type physical layer signaling” in a; first radio resource pool “first radio resource pool” (see col. 27, lines 33-34), and 
a third transmitter “third transmitter”, to transmit second downlink information “second downlink information” in a second radio resource pool “second radio resource pool” (see col. 27, lines 35-36); 
wherein the first higher-layer signaling is used, by a receiving site “receiving site”, for determining first information “first information” and second information “second information”, and the first information is used, by the receiving site, for multi-antenna “multi-antenna related receiving in the first radio resource pool “ related receiving in the first radio resource pool (see col. 27, lines 35-41); 
wherein when the first-type physical layer signaling is detected by the receiving site, the first-type physical layer signaling is used, by the receiving site, for multi-antenna “multi-antenna related receiving in the second radio resource pool” related receiving in the second radio resource pool, and when the first-type physical layer signaling is not detected by the receiving site, and the second information is used, by the receiving site, for multi-antenna related receiving in the second radio resource pool; and the second radio resource pool is related to the first radio resource pool (see col. 27, lines 41-48).

Claims 1-20 of U.S. Patent No. 11,025,320 does not teach whether the first higher-layer signaling includes one or more MAC CEs, or the first higher-layer signaling includes one or more RRC IEs, as claimed.
In analogous art, Pelletier et al teaches that a downlink high layer signaling can be a L2 signaling “L2 signaling” including a MAC CE “MAC CE” or a L3 signaling “L3 signaling” including a RRC IE “RRC IE”, (see [0057]).
Since claims 1-20 of U.S. Patent No. 11,025,320 does not teach in detail on how the first higher-layer signaling is implemented for transmitted by the base station, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement the base station of claims 1-20 of U.S. Patent No. 11,025,320, as taught by Pelletier et al, in such a way that the  first higher-layer signaling would be implemented with a L2 signaling including a MAC CE or a L3 signaling including a RRC IE, so that so that the implementation could structurally facilitate the first higher-layer signaling with the L2 signaling or the L3 signaling, (as taught by Pelletier et al), for transmission by the base station, as required and expected in the method, as required and expected in the base station.
-Regarding claim 17, claims 1-20 of U.S. Patent No. 11,025,320 teaches that the first information is used, by the receiving site, for determining at least one of a first antenna port group “first antenna port group” or a first vector group “first vector group”, the second information is used, by the receiving site, for determining at least one of a second antenna port .
Allowable Subject Matter
Claims 3-5, 8-10, 13-15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG PHU/
Primary Examiner
Art Unit 2632